Kent, J.
The law discourages and generally denies the right of intervention in litigated cases, by parties not inter-rested pecuniarily in the questions arising. It is necessary to enforce such a rule to prevent the interference of those merely interested by feeling, sympathy or dislike or aversion, who might be willing to protract litigation between other parties, to gratify such feelings.
On the other hand, the law intends to give every facility for the full investigation of all questions and the settlement of all claims. This is particularly true in relation to the questions arising in the Probate Court, touching the settlement of the estates of deceased persons, and the claims of executors and administrators or guardians.
The rule, in determining who are " aggrieved” within the meaning of the statute, is thus stated in Deering v. Adams, 34 Maine, 41. "In legal acceptation, a party is aggrieved by such decree only when it operates on his rights of property, or bears directly upon his interests.”
In this case, the appellant was very deeply interested in the settlement of this account. By the will of the testatrix, he was to have a life estate in the land, upon a certain contingency. But, if that real estate is required to pay debts of the deceased, the life estate must fail. The executor renders an account, which, it is said, if allowed, will require the sale of the real estate. Indeed, it is claimed that a petition for authority to make such a sale accompanied the account. The appellant claims that he can show that the account should be so reduced, in the amount allowed, that no such sale would be required.
We think it clear that he is not such an unauthorized interloper as to require us to refuse him permission to be heard, on the ground that the decree does in no way " operate on his right of property, or bear directly upon his interests.” Exceptions overruled. —Appeal sustained.
Appleton, C. J., Walton, Barrows, Danfortii and Taplet, JJ., concurred.